PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $2,475.00 for the cost of his 1994 Ford F150 truck which he entrusted to respondent in the course of a police investigation. On July 26, 2007, claimant informed respondent that his truck was stolen, and later that day, respondent notified claimant that his truck was found. Respondent requested that claimant leave the truck in the location where it was discovered in order to further an investigation regarding mine thefts. Claimant agreed to leave his truck under respondent’s supervision to further this investigation. However, on July 27, 2007, claimant’s truck was burned by the individual who originally stole the vehicle. Thus, claimant seeks to recover the value of his truck which was destroyed.
In its Answer, respondent admits liability in the amount of $2,475.00, which amount is the fair market value for claimant’s property.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $2,475.00.
Award of $2,475.00.